Case: 11-50748       Document: 00512109974         Page: 1     Date Filed: 01/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 11, 2013
                                     No. 11-50748
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JESUS JIMINEZ,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, REEVES COUNTY DETENTION
CENTER III; BUREAU OF PRISONS; GEO GROUP,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:11-CV-34


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Jesus Jiminez, former federal prisoner # 50007-018, appeals the denial of
his 28 U.S.C. § 2241 petition challenging his exclusion from rehabilitation
programs and halfway houses. As Jiminez has been released from Bureau of
Prisons custody, we grant Respondents’ motion to dismiss the appeal as moot
and dismiss the appeal as moot. See Calderon v. Moore, 518 U.S. 149, 150




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-50748    Document: 00512109974     Page: 2   Date Filed: 01/11/2013

                                 No. 11-50748

(1996). Respondents’ alternative motion for an extension of time to file a brief
is denied as unnecessary.
      MOTION TO DISMISS GRANTED; APPEAL DISMISSED; MOTION FOR
AN EXTENSION OF TIME DENIED.




                                       2